Citation Nr: 0004270	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for service-
connected status post compression fractures, T4-6, with 
scoliosis and degenerative joint disease of the thoracic 
spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran had over 19 years active duty ending with his 
retirement in October 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1998, a statement of the case was issued in 
April 1998, and a substantive appeal was received in June 
1998.  In June 1999, the veteran testified at a persona 
hearing before the undersigned member of the Board sitting at 
the RO.  At that time, he submitted additional evidence with 
a waiver of initial RO consideration in accordance with 38 
C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  By rating decision in January 1986, claims of entitlement 
to service connection for hearing loss and for PTSD were 
denied; the veteran did not initiate an appeal from these 
determinations. 

2.  Evidence received since the January 1986 rating decision 
pertinent to the hearing loss claim is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  The claims file includes a medical diagnosis of current 
hearing loss disability, competent evidence of service 
incurrence, and medical evidence of a link to the veteran's 
military service.  

4.  The veteran's current hearing loss disability is related 
to his active military service. 

5.  Evidence received since the January 1986 rating decision 
pertinent to the PTSD claim is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of service incurrence, and medical 
evidence of a link to the veteran's military service.


CONCLUSIONS OF LAW

1.  The January 1986 rating decision which denied entitlement 
to service connection for bilateral hearing loss and for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Bilateral hearing loss disability was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999). 

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

6.  The veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The first two issues before the Board involve service 
connection claims.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as a 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes here that a January 1986 rating decision 
denied entitlement to service connection for hearing loss and 
for PTSD.  Although the veteran was informed of that decision 
and advised of appellate rights and procedures, he did not 
initiate an appeal by filing a notice of disagreement.  
Accordingly, the January 1986 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final determination 
will be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

With regard to the second step, for a service connection 
claim to be well-grounded, there must be competent evidence:  
i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997). 

A.  Bilateral Hearing Loss Disability.

Evidence received subsequent to the January 1986 rating 
decision clearly shows that the veteran suffers from 
bilateral hearing loss.  For example, a November 1997 VA 
audiological examination report, indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
50
65
LEFT
10
5
20
90
90

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 35 decibels for the right ear and 51 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 80 
percent in the left ear.  

Under current law, hearing loss for VA purposes is defined by 
38 C.F.R. § 3.385 as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Service medical records include a March 1968 hearing test 
which showed hearing acuity to be essentially within the 5 to 
15 decibel range.  However, late service medical records 
include an August 1983 report of physical examination, which 
reveals that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
30
50
LEFT
20
5
5
75
70

Further, a September 1983 audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
30
35
LEFT
15
5
10
70
75

A note to that report indicates the veteran reported a 
history of weapons noise exposure.


A February 1984 audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
40
45
LEFT
15
5
10
85
80

A note to that report indicates a mild/moderate high 
frequency sensorineural loss in the right ear.

A May 1984 Medical Board report contained a diagnosis of 
deafness, bilateral, high frequency, sensorineural, severe, 
in the line of duty.

A March 1985 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45
LEFT
20
15
15
85
80

Based on the above, it is clear in the Board's view that new 
and material evidence has been received to reopen the 
veteran's claim.  Moreover, the claim is clearly well-
grounded in that there is medical evidence of a continuity of 
symptomatology suggesting a link between the current 
bilateral hearing loss disability for VA compensation 
purposes and the veteran's military service.  

With a well-grounded claim arises the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  As noted earlier, once a 
claim is found to be well-grounded, the Board must determine 
if the duty to assist has been met before it proceeds with 
appellate review.  However, the facts of this case clearly 
show that the veteran's current bilateral hearing loss is 
related to his service.  The service medical records show a 
loss of hearing acuity during the veteran's years of service, 
and there is also some evidence in service records of noise 
exposure.  The Board finds that the current diagnosis of 
bilateral hearing loss and the evidence of a decrease in 
hearing acuity during service and evidence of noise exposure 
is sufficient to support the conclusion that the veteran's 
bilateral hearing loss was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.385; Hensley v. Brown, 5 Vet.App. 155, 159 
(1993).

B.  PTSD

Evidence received since the January 1996 rating decision 
includes some medical records which show a diagnosis of PTSD.  
As the January 1996 rating decision was based on a finding 
that PTSD was not shown, the newly received evidence is 
clearly new and material.  

Turning to the second step of the required analysis, the 
medical diagnoses of PTSD are accepted as true as are the 
veteran's assertions regarding inservice stressors.  Further, 
the Board notes that the medical records referring to PTSD 
are in the context of treatment for symptoms which include 
combat related memories.  As such, the Board finds these 
medical records sufficient to suggest a nexus to service.  In 
sum, the Board finds the veteran's PTSD claim to be well-
grounded.  

However, the Board notes that the claims file includes some 
medical records which appear to find that the criteria for a 
medical diagnosis of PTSD have not been met.  While the Board 
has accepted as true the medical diagnoses of PTSD in the 
claims file for well-grounded purposes, when looking to the 
merits of a case the evidence must be weighed.  In this 
regard, certain medical records appear to find that the 
criteria of PTSD have not been met.  In view of the medical 
nature of this question, the Board believes that further 
development, set forth in the remand portion of this 
decision, is necessary to allow for informed appellate 
review. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss  disability has been reopened and is 
well-grounded; entitlement to service connection for 
bilateral hearing loss is warranted.  The veteran's claim of 
entitlement to service connection for PTSD has been reopened 
and is well-grounded.  To this extent, the appeal is granted.


REMAND

A.  PTSD

Given the equivocal medical findings regarding a current 
diagnosis of PTSD, additional development is necessary.  

B.  Increased Rating for Thoracic Spine Disability

The veteran claims that his thoracic spine disability is more 
severe than currently evaluated.  When a veteran is seeking 
an increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds the veteran's increased 
rating claim to be well-grounded.  38 U.S.C.A. § 5107(a).

The Board observes that the veteran's thoracic spine 
disability has been rated by the RO under the provisions of 
Diagnostic Code 5295 for lumbosacral strain.  Some medical 
records refer to a disc problem, but it is not clear whether 
that is part of his service-connected disability or even if 
such a problem really exists.  Noting that the criteria of 
Diagnostic Code 5293 might apply in such a case, the Board 
believes clarification is necessary.  Further, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As pain is 
a significant complaint in the present case, examination 
should be accomplished with respect to any additional 
functional loss. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for thoracic spine disability and 
psychiatric symptoms should be associated 
with the claims file. 

2.  The veteran should be scheduled for 
special VA PTSD and orthopedic 
examinations.  The claims file must be 
made available to the examiners for 
review in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
The psychiatric examiner should accept as 
true any combat related stressors claimed 
by the veteran.  The examiner should then 
determine whether or not a medical 
diagnosis of PTSD related to such 
stressors is warranted.  A detailed 
rationale should be provided.  The 
orthopedic examiner should clearly report 
all symptomatology attributable to the 
service-connected thoracic spine 
disability to include an assessment of 
whether there is any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The 
orthopedic examiner should specifically 
indicate whether there is any disc 
problems with the thoracic spine.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
PTSD is warranted and whether a higher 
rating for the veteran's thoracic spine 
disability is warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matters remanded in this decision. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

